Citation Nr: 0529280	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The service medical records do not reveal any diagnoses 
of, or treatment for, frostbite or other cold injury during 
service.  

2.  There is no current medical evidence of any residual cold 
injury disability.  


CONCLUSION OF LAW

Residuals of a cold injury to both feet were not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in April 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran did not identify any private medical records that 
needed to be obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a cold injury to both feet 
during service; (2) whether he currently has disability due 
to the residuals of a cold injury; and, if so, (3) whether 
any current disability is etiologically related to service, 
to include as due to a cold injury to the feet.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the second and third issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The veteran seeks service connection for cold injury to both 
feet.  He claims that in December 1954, he slid off a 
"boondock" and into a body of water at an East Coast 
military installation, sustained frostbite, and currently 
experiences severe and persistent pain in both feet as a 
result.  The service medical records contain service entrance 
and service separation examination reports, and several 
medical treatment records.  The service entrance examination 
noted that the veteran had preexisting bilateral pes planus.  
A treatment record from April 1955 stated that the veteran 
reported that when he came back inside from physical training 
(PT), into a warm room, he experienced a sensation of "pins 
and needles" in his feet.  However, the physician noted that 
there were no relevant findings on physical examination, and 
no prescription was given.  No other foot conditions are 
mentioned in the service medical records.  

Subsequent to service, VA treatment records from March 2004 
show that the veteran reported ankle and foot pain.  An x-ray 
showed degenerative changes at the first metatarsophalangeal 
joint and intertarsal joints medially, bilaterally.  There 
was no evidence of displaced fractures or dislocation.  The 
lateral view of the x-ray revealed mild pes planus deformity 
bilaterally as well as spur at the heels.

An April 2004 VA treatment record noted that the veteran 
reported having bilateral foot pain for 50 years, which was 
lateral, equal on both sides, sharp, and worse when he walked 
on uneven ground.  He had been provided orthotics two years 
prior that provided some relief.  On physical examination, 
both feet were warm, with good capillary refill.  Sensation 
in both feet was intact to light touch throughout.  The 
impression was hindfoot stiffness, bilaterally, secondary to 
a tarsal coalition.  The veteran was given new orthotic 
inserts for his shoes.  A followup visit in June 2004 found 
that the veteran's bilateral foot pain had decreased with use 
of the orthotics, and now occurred only intermittently, but 
was worse with activity.  The impression was bilateral tarsal 
coalition.  

The preponderance of the evidence is against the veteran's 
claim for service connection for cold injury to the feet.  
Although the veteran reported feeling "pins and needles" 
one day after PT, there were no clinical findings at that 
time to support the premise that the complaints were the 
result of a cold injury.  The veteran served his time in 
active service on the East Coast of the United States.  
Although the veteran reported during his VA treatment visits 
that he experienced bilateral foot pain for 50 years, there 
is no objective medical evidence of record that shows 
treatment for any foot condition between the veteran's 
separation from service and the VA treatment records of 2004.  
There is no medical evidence linking the veteran's current 
complaints of foot pain to his active military service, to 
include as due to a cold injury.  Instead, the post service 
treatment records relate the veteran's foot pain to his 
diagnosis of pes planus.  "Congress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For all the records referencing foot pain, "pins 
and needles," or other problems, there is no evidence that 
these were the result of the cold injury.  Even if the cold 
injury had occurred, a review of the veteran's records does 
not show any residual disability as a direct result.

As such, service connection for a cold injury to both feet is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a cold injury to both 
feet is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


